 Case 4:19-cv-00507-ALM Document 27 Filed 10/09/19 Page 1 of 1 PageID #: 262



                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 DAMONIE EARL, LINDA RUGG, ALESA                    §
 BECK, TIMOTHY BLAKEY, JR.,                         §
 STEPHANIE BLAKEY, MARISA                           §
 THOMPSON, MUHAMMAD MUDDASIR                        §
 KHAN, ELIZABETH COOPER, JOHN                       §    CIV. A. NO. 4:19-CV-507
 ROGERS, VALERIE MORTZ-ROGERS,                      §
 and LAKESHA GOGGINS, each                          §
 individually and on behalf of all others           §
 similarly situated,                                §
                                                    §
      Plaintiffs,
                                                    §
 v.
                                                    §
 THE BOEING COMPANY, SOUTHWEST
                                                    §
 AIRLINES CO.,
                                                    §
        Defendants.


                NOTICE OF APPEARANCE OF ELIZABETH S. FORREST
       Request is made that Elizabeth S. Forrest, Siebman Forrest Burg & Smith, LLP, be served

electronically in this case and that her appearance as additional counsel for Defendant The Boeing

Company, be noted.



Dated: October 9, 2019                Respectfully submitted,

                                      s/ Elizabeth S. Forrest
                                      Elizabeth S. Forrest
                                      TX Bar No. 24086207
                                      SIEBMAN FORREST BURG & SMITH, LLP
                                      Federal Courthouse Square
                                      300 N. Travis
                                      Sherman, TX 75090
                                      (903) 870-0070
                                      (903) 870-0066 Telefax
                                      elizabethforrest@siebman.com


                                      Attorney for Defendant The Boeing Company
